Citation Nr: 1214383	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-37 298 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting that the Veteran provide the full names and addresses of the two private physicians referred to in his December 2004 claim and by issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at an informal Decision Review Officer (DRO) conference hearing in November 2007 and at a March 2010 DRO hearing.  An informal conference report and a transcript, respectively, are of record. 

On substantive appeal received in December 2006, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was scheduled, but the Veteran failed to appear in October 2010. 

Although the appeal also originally included the issue of entitlement to service connection for right knee disability, this benefit was granted by rating decision in February 2012 and is therefore no longer in appellate status. 


FINDING OF FACT

Hypertension was not manifested during the Veteran's active duty service or for many years thereafter, nor is hypertension otherwise related to such service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in a January 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
      
The RO provided the appellant with additional notice in June 2006, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  It also set forth the manner of assigning effective dates and disability ratings. 
  
While the June 2006 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an August 2006 statement of the case, and April 2008, March 2009, September 2009, March 2010 and February 2012 supplemental statements of the case, following the provision of notice in June 2006.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service, VA and private treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before a DRO in November 2007 and March 2010.  Although the Veteran was not provided a VA examination, the evidence of record does not contain competent evidence that the Veteran had hypertension in service, or that the claimed disability may be associated with service.  Furthermore, as will be explained below, the Board finds that the Veteran's assertion that he had hypertension in service is not credible. Thus, a medical examination is not necessary to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Analysis

The issue before the Board involves a claim of entitlement to service connection for hypertension.  At a March 2010 DRO hearing, the Veteran testified that his hypertension began in service.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

On a claim received in December 2004, the Veteran listed several private doctors who reportedly treated him for hypertension.  It is unclear to the Board whether some or all of the physicians listed treated the Veteran in service or post service.  While the RO had requested more information from the Veteran in order to obtain treatment records from the private physicians, to date, the Veteran has not responded to the request.  Consequently, the Board will decide the case based on treatment records already associated with the Veteran's claims file.

While the Veteran claims that hypertension began in service, service treatment records are silent for complaints, treatments or diagnosis of hypertension.  A January 1970 separation examination revealed a blood pressure reading of 110/80;there was no diagnosis of hypertension or any indication that it was even suspected.

At this point, the Board finds that the Veteran is not competent as a layperson to diagnose hypertension.  The Board takes administrative notice of the fact that one's blood pressure readings may be elevated for a number of reasons and that only trained medical personnel who have the opportunity to examine and observe the Veteran are competent to make such a diagnosis.  In fact, a diagnosis of hypertension is customarily made after a series of blood pressure readings.  

However, even as a layperson, the Veteran is certainly competent to report what he has witnessed.  However, to the extent the Veteran is arguing that medical personnel during service did diagnosis hypertension, the Board finds such assertions not credible in light of the overall evidence.  

The Veteran was seen for other disorders in service, but not for hypertension.  Again, on the January 1970 separation examination, other disorders were noted, but there was no suggestion of hypertension.  The service treatment records and the separation examination report constitute highly significant contemporaneous evidence.  These are precisely the records where medical personnel would have documented hypertension or any suspicion of hypertension, yet they are silent as to such.  In sum, the Veteran's assertions are inconsistent with the contemporaneous evidence. 

The Board does acknowledge that in his claim, the Veteran reported having hypertension since 1970, the year he separated from service.  The Board also finds such assertions not credible.  While not determinative by itself, it is significant that there is no evidence of hypertension post service until the Veteran was seen by Joe N. Chiu, M.D. in December 2003, which is 33 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the one year presumption is not for application. 

In support of his claim, the Veteran submitted a May 2009 private medical opinion from Clarence J. Brooks, M.D., who stated that while the cause of the Veteran's hypertension is generally unknown, "the condition developed soon after his military service and may be related to evidence that he experienced during his military career." (Emphasis added).  The Board notes that among the factors for assessing the probative values of medical opinion are the examiner's access to the claims file and the thoroughness and detail of opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While Dr. Brooks did mention that he reviewed service treatment records when he discussed another disability, it is unclear to the Board if he did the same for hypertension.  If the basis of the opinion for the hypertension was history provided by the Veteran, as noted above, this is inconsistent with the evidence of record.  Even assuming for the sake of argument that the Veteran's claims file was reviewed, the Board does not consider the private medical opinion to be a thorough and detailed opinion as the three-sentenced opinion was provided with no rationale.  Additionally, the Board finds that the use of the term "may" in the opinion renders it too speculative in order to provide the degree of certainty required for medical nexus evidence.  See Obert v. Brown, 5 Vet. App. 30 (1993).     

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


